Quinn, Chief Judge
(dissenting):
The majority overlook a fundamental difference between this case and all those mentioned in the principal opinion. In the cited cases, the jury reported it was hopelessly deadlocked, and the instructions were calculated to break the deadlock; hence, the characterization as “dynamite” charges.1
Here, the president’s question undeniably indicates disagreement among the court members, but it does not suggest an irreconcilable deadlock. Rather, it indicates quite clearly, in my opinion, that the court members wanted to interrupt their deliberations because they were hungry; at the same time they wanted to know whether there was a period of time within which they had to agree or be considered a “hung jury.” The material parts of the discussion immediately after the court reconvened in open session are as follows:
“LO: I understand you have a question.
“PRES: Well, first, we were thinking of chow, for one thing.
“LO: Yes, sir.
*185“PRES: Do we have to eat in the courtroom, or can we adjourn before we eat chow?
“LO: I feel that — the court has been deliberating how long now?
“TC: Three hours,
“LO: Does either counsel have any feelings — Defense counsel?
“DC: Defense counsel has no objection to recessing for lunch.
“LO: Trial counsel?
“TC: Trial counsel has no objection to recessing for lunch.
“LO: Yes. Gentlemen, whether or not you will be allowed to leave here is a matter for my decision, and I see no objection to your leaving— for recessing this closed session in order to go to lunch. However, I must instruct you in this regard. It is absolutely imperative that you abide by these instructions: . . . [At this point he enumerated a number of prohibitions against discussing the case or referring to legal authorities.]



“PRES: We have one question. On the not being able to agree, is there any time limit set on deliberation? . . .
“LO: ... In that respect, I have an instruction which, in answer to your question, I will repeat when we come back.” [The remainder of the colloquy is set out in the principal opinion and need not be repeated here.]
Nothing contained in the law officer’s instructions constitutes a direction or even a suggestion that any court member surrender his conscience or convictions in order to dispose of the case. The instructions say exactly the opposite. The court members were told that each must exercise “his own judgment” and vote “according to his own conscience.” They were told to examine their individual views “in the light of conflicting opinions.” But they were not told, as the Allen decision would have allowed, that they ought to consider the conflicting opinions “with a disposition to be convinced.” Allen v United States, 164 US 492, 501, 41 L ed 528, 17 S Ct 154 (1896). The instructions were intended, and I am sure they were understood, as no more than an encouragement to reconcile differences. They referred to a possible future division of viewpoint, not to an existing deadlock of unalterable opinion. In short, these instructions bear no resemblance to a dynamite charge. Whatever their fault, they do not demand or request of any court member to yield his own conscience or conviction to the expediency of compromise.
The only error in the instructions is the statement that there can be no ir-resoluble disagreement, that is, no “hung jury.” The real issue in this case, therefore, is whether this comment compelled the court members, to the accused’s prejudice, to deliberate on the sentence beyond the time they might otherwise have gone, and to a point they might not otherwise have reached. See United States v Snook, 12 USCMA 613, CMR 199. The answer to that question lies, I think, in the president’s remarks.
After three hours of deliberation, the president reported merely a desire to have lunch, not a hopeless stalemate amoung the court members. His inquiry about the possibility of a “hung jury” impresses me as a request for information as to whether the court was entitled to deliberate without limitation of time, or whether by law a “hung jury” resulted, if agreement was not reached within a specified period of deliberation. Deliberation for three hours without complaint indicates, in my opinion, a desire to reach an appropriate sentence. The period of deliberation after lunch was one-third shorter than that of the morning session. I am convinced it continued not because of the “hung jury” remark by the law officer, but because the court members themselves desired to reconcile their differences and reach a just sentence. No doubt they believed the sentence they imposed was just, not a forced compromise to save the Government time and money. The offenses of *186which the accused was convicted subjected him to a dishonorable discharge and confinement at hard labor for ten years, but the sentence adjudged by the court-martial includes a bad-conduct discharge and confinement for only two months. On this record, I see no basis to justify the conclusion that the “hung jury” comment forced the court-martial to continue deliberations on the accused’s sentence to his prejudice.
I would affirm the decision of the board of review.

 In addition to my specific disagreement with the majority, I question the validity of certain implications of the principal opinion. For example, I am not at all sure that in a trial for a single offense the failure to attain the required percentage vote for a finding of guilty results in acquittal, rather than a disagreement which justifies another trial.